Citation Nr: 0519315	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  01-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1971.  

This appeal arises from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's request to reopen 
his claim for service connection for schizophrenia.  

The Board of Veterans' Appeals (Board) in a January 2003 
decision reopened the veteran's claim for service connection 
for schizophrenia.  In August 2004, the veteran's claim was 
remanded by the Board to obtain a medical examination and 
opinion.  A VA examination was conducted in September 2004 
and an opinion obtained.  The development ordered has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran was treated at the Children's Clinic of the 
Psychiatric Hospital in Rios Piedras, Puerto Rico, from 1964 
until April 1971.  Borderline schizophrenia was diagnosed.  
He demonstrated serious difficulties with interpersonal 
relationships and learning problems.  He had only marginal 
adjustment.  

2.  On service enlistment examination in August 1971 a 
psychiatric abnormality was noted.  It was recorded the 
veteran stuttered and his speech was indistinct.  The 
examiner at service entrance in September 1971 noted it was 
due to the veteran's "schizolingual background" and was not 
disqualifying.  

3.  The veteran entered the service on September 27, 1971.  
On October 29, 1971, service medical records reveal the 
veteran was first seen in service for behavioral problems.  
His behavior was described as hostile with an immature 
reaction to stress.  

4.  The veteran was admitted to the hospital for observation 
on November 8, 1971.  The veteran was found unfit for 
induction due to an emotionally unstable personality, which 
pre-existed service.  

5.  The veteran's pre-existing psychiatric disorder did not 
increased in severity in service.  


CONCLUSION OF LAW

A psychiatric disorder, including schizophrenia, was not 
incurred or aggravated in active military service, and the 
service incurrence of a psychiatric disorder may not be 
presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran was not informed of the provisions of the VCAA, 
prior to the December 2000 rating decision, which denied his 
request to reopen his claim.  VA did however sent the veteran 
a letter in December 2002 informing him of the passage of the 
VCAA and its provisions.  Subsequently, the Board in the 
January 2003 decision reopened his claim.  Therefore, any 
defect in failure to notify the veteran prior to the December 
2000 rating decision is harmless error.  

VA sent the veteran a letter in August 2004.  It outlined 
what actions VA had undertaken, what actions the veteran 
should perform, what evidence had been received, who was 
responsible for obtaining evidence, and what evidence was 
necessary to support the veteran's claim.  

The Board requested a VA examination and opinion, which have 
been obtained and associated with the claims folder.  The 
veteran submitted evidence.  All relevant records have been 
obtained.  The veteran was issued a supplemental statement of 
the case in March 2005.  The Board noted the veteran 
submitted a VA Form 21-4142 requesting that his current VA 
records be obtained.  As the pivotal question in this case is 
whether the veteran's psychiatric disorder pre-existed 
service and, if so, whether there was any increase in 
severity in service, additional records reflecting only 
current findings and treatment would not be of probative 
value.  In addition, the Board noted that in April 1971 
records it was noted the veteran was receiving Social 
Security pension.  The Board is aware of the duty to obtain 
records in the custody of a Federal department.  38 C.F.R. 
§ 3.159; See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  There is no indication in the record that the 
veteran was receiving treatment at any other facility than 
the Psychiatric Hospital prior to his entrance into the 
service.  There would be no benefit to the veteran in 
remanding his claim to obtain additional records of pre-
service or post-service treatment.  There is no possibility 
of any benefit flowing to the veteran should the Board remand 
his claim.  Any further effort in this regard would not avail 
the appellant, and would only result in an additional burden 
to adjudicative personnel.  Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The veteran has been furnished all the intended benefits of 
VCAA.  See generally Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (1994).  

Factual Background and Analysis.  There are two questions 
raised by the veteran's claim: One was the veteran sound at 
the time of his entrance into the service; Two, if not did 
any pre-existing psychiatric disorder increase in severity in 
service.  

A statement from a psychiatrist at the Children's Clinic of 
the Psychiatric Hospital in Rios Piedras, Puerto Rico, 
reveals the veteran was treated at that facility from 1964 
until April 1971.  Borderline schizophrenia was diagnosed.  
He demonstrated serious difficulties with interpersonal 
relationships and learning problems.  He had only marginal 
adjustment.  

The veteran was placed in the Children's Daycare Center from 
1965-1966.  Records reveal the veteran had difficulty with 
sleepiness, participating in groups, and with anger.  

April 1971 records reveal the veteran was receiving a Social 
Security pension.  He was described as hyperactive, restless 
and uneasy.  The diagnostic impression noted was borderline 
schizophrenia, hysteric and depressive features.  Notes from 
a visit two weeks later indicate the veteran related he was 
not in control, was aggressive, had a revolver, and wanted to 
hit someone.  

On service enlistment examination in August 1971 a 
psychiatric abnormality was noted.  It was recorded the 
veteran stuttered and his speech was indistinct.  The 
examiner at service entrance in September 1971 noted it was 
due to the veteran's "schizolingual background" and was not 
"NP" and not disqualifying.  

The veteran entered the service on September 27, 1971.  On 
October 29, 1971, service medical records reveal the veteran 
was seen for behavioral problems.  His behavior was described 
as hostile with immature reaction to stress which included 
violence or the threat of violence.  

The veteran was admitted to the hospital for observation on 
November 8, 1971.  He was admitted after he became violent in 
his company and required physical restraint.  There had been 
several previous episodes.  The veteran gave a history of 
hallucinations prior to service.  He had been treated over a 
seven year period with a diagnosis of borderline 
schizophrenia.  The veteran was found unfit for induction due 
to an emotionally unstable personality, which pre-existed 
service.  The veteran's DD Form 214 indicates he was 
discharged because he did not meet medical fitness standards 
at the time of his enlistment.  

VA must presume that the veteran was in sound condition 
except as to those defects, infirmities, or disorders noted 
at the time of his entrance into service.  38 U.S.C.A. §§ 
1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2004).  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not noted.  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  

The Board has concluded it may not be presumed the veteran 
was sound at service entrance.  The service entrance 
examination has a check mark next to abnormal in the square 
next to psychiatric evaluation.  Even though the examiner 
failed to accurately diagnose the cause of the veteran's 
abnormality, as being related to language difficulty rather 
than a psychiatric disorder, a psychiatric abnormality was 
noted at entrance.  

Even if the veteran was considered sound at service entrance, 
the records from the Psychiatric Hospital in Puerto Rico 
reveal he was treated and diagnosed with schizophrenia prior 
to his entrance into the service.  Clearly and unmistakably 
the evidence demonstrates that his psychiatric disorder pre-
existed his entrance into the service.  It is obvious the 
veteran had a psychiatric disorder prior to September 1971, 
as the psychiatrist at the Children's Clinic of the 
Psychiatric Hospital stated the veteran was being treated 
from 1964 until April 1971.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOPGPREC 3-03.  

When as in this case a defect was noted at service entrance, 
the veteran's claim is one for aggravation of a pre-existing 
disorder.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  In this case 38 U.S.C.A. § 1153 (2004) applies and 
the burden falls on the veteran to establish aggravation.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The service medical records dated in November 1971 reveal the 
veteran became violent, acted out and was antisocial.  He was 
fighting and had to be restrained.  The question is whether 
the veteran's symptoms in service represent merely flare-ups 
of his pre-existing disorder or represent an increase in 
severity of his psychiatric disorder in service.  See Akins 
v. Derwinski, 1 Vet. App. 228 (1991); Hunt v. Derwinski, 1 
 Vet. App. 292 (1991).  

As this is a question requiring medical expertise, the Board 
remanded the claim to have the veteran examined and to obtain 
a medical opinion.  In September 2004, a VA psychiatrist 
reviewed the veteran's claims folder which included his 
service medical records, records from the Children's Clinic 
of the Psychiatric Hospital, and the post service VA and 
private records of hospitalization and treatment for 
schizophrenia.  The examiner also interviewed the veteran and 
conducted diagnostic testing.  After the review, examination 
and testing were concluded the psychiatrist offered the 
following diagnosis and opinions.  A personality disorder was 
diagnosed.  In the opinion of the VA psychiatrist it pre-
existed service.  In the opinion of the VA psychiatrist, the 
evidence did not show an increase in disability during the 
veteran's period of service from September 1971 to November 
1971.  See Joyce v. Nicholson, 19 Vet. App. 36, 49-50 (2005).  

The VA psychiatrist opinion that the symptoms in service did 
not represent an increase in disability in service are 
consistent with the records of treatment dated in April 1971.  
The April 1971 records of treatment, some five months prior 
to his entrance into the service, clearly report the veteran 
was hyperactive, restless, not feeling in control, aggressive 
and wanted to hit someone.  It is also consistent with the 
August 1972 opinion of the psychiatrist from the Psychiatric 
Hospital that the veteran's adjustment was marginal.  

While the Board acknowledges the record indicates that the 
veteran did experience flare-ups of his psychiatric disorder, 
temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).  Accordingly, a lasting worsening of the 
condition, one that still exists currently is required.  See 
Routen v. Brown, 10 Vet. App. 183 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  

The Board carefully reviewed the post service records of 
treatment of the veteran for any evidence that the veteran's 
schizophrenia had undergone a permanent increase in severity 
in service.  None of them offer any opinions as to the 
affects of the veteran's service on his psychiatric disorder.  

The veteran has not offered evidence demonstrating 
aggravation in service, but has instead continued to assert 
his present disorder began in service.  The veteran has 
submitted an opinion from Dr. CH.  Dr. CH wrote that he had 
reviewed the veteran's service medical records and in his 
opinion the veteran's present condition, was a result of his 
military service.  There is no indication that Dr. CH 
reviewed the records from the Children's Clinic of the 
Psychiatric Hospital.  Or that he was aware the veteran was 
treated and diagnosed with schizophrenia prior to his 
entrance into the service.  The opinion of Dr. CH is of no 
probative value, since it is inconsistent with the records 
from the Psychiatric Hospital dated from 1964 to 1971.  

The preponderance of the evidence is against the veteran's 
claim for service connection for schizophrenia.  The evidence 
demonstrates the veteran's schizophrenia pre-existed service 
and did not increase in severity in service.  


ORDER

Service connection for schizophrenia is denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


